F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 27 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    DAMON N. DUNBAR,

                Plaintiff-Appellant,

    v.                                                   No. 98-6132
                                                    (D.C. No. 96-CV-1380)
    KENNETH S. APFEL, Commissioner,                      (W.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT           **




Before BRORBY , BRISCOE , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c)(2), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

      Claimant Damon N. Dunbar appeals from the       district court’s order

affirming the decision of the Commissioner of Social Security denying his

applications for disability and supplemental security income benefits. Agency

regulations establish a five-step sequential analysis to evaluate disability claims.

See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (describing five

steps in detail). Here, the administrative law judge (ALJ) reached step five of the

analysis, determining that, although claimant could not return to his past relevant

work, he could perform other work available in the national economy.

      Claimant filed suit in district court and the court, adopting the magistrate

judge’s findings and recommendation, affirmed the agency’s denial of benefits.

Our jurisdiction over this appeal arises under 28 U.S.C. § 1291. Our review of

the agency’s decision is limited to determining whether the decision is supported

by substantial evidence in the record as a whole and whether the correct legal

standards were applied.   See Castellano v. Secretary of Health & Human Servs.    ,

26 F.3d 1027, 1028 (10th Cir. 1994).

      On appeal, claimant contends that the ALJ failed to 1) properly consider

evidence of claimant’s alleged mental impairments, 2) develop the record with

regard to those alleged mental impairments, and 3) properly include the alleged


                                          -2-
mental impairments in the hypothetical question posed to the vocational expert

at claimant’s disability hearing.

       After careful review of the record on appeal and consideration of

claimant’s arguments in light of the applicable legal standards, we conclude that

substantial evidence supports the agency’s decision and that the ALJ applied the

correct legal standards. Further, the   district court correctly decided this case.

Therefore, for substantially the same reasons set forth in the magistrate judge’s

findings and recommendation, dated November 4, 1997, the judgment of the

district court is AFFIRMED.



                                                       Entered for the Court



                                                       Mary Beck Briscoe
                                                       Circuit Judge




                                           -3-